UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 LANA M. PAAVOLA, individually and as
 Administrator of the ESTATE OF JOEL D.
 PAAVOLA, deceased,

         Plaintiff,

                 v.                                              Civil Action No. 19-1608 (JDB)
 HOPE VILLAGE,

         Defendant.


                                 MEMORANDUM OPINION

       Plaintiff Lana Paavola, individually and on behalf of the estate of her late husband Joel D.

Paavola and his beneficiaries, sued Hope Village, Inc. (“Hope Village”) for its alleged role in her

husband’s tragic death. Plaintiff now contends that Hope Village spoliated evidence and seeks

sanctions, including an adverse inference instruction at trial and an award of attorneys’ fees and

costs. While the Court does find that Hope Village was grossly negligent in failing to preserve

evidence, for the reasons explained below, the Court will deny plaintiff’s motion without prejudice

and allow her to file a new motion based on a more fully developed record.

                                           Background

       Domenic Micheli was arrested for trespassing at the White House on April 27, 2018. Am.

Compl. [ECF No. 52] ¶ 37. He told the Secret Service he was the President of the United States

and that he had come to Washington, D.C. to lead the nation. Id. Micheli was temporarily detained

at the D.C. jail but ultimately released by a magistrate judge to the D.C. Department of Corrections

(“DOC”) for placement in a halfway house. Id. ¶¶ 40, 42. On May 15, 2018, Micheli checked



                                                 1
into the Hope Village halfway house in Washington, D.C. Id. ¶ 45. Micheli absconded from the

facility on May 23, 2018. Id. ¶ 53. He then traveled to Nashville, Tennessee, where he murdered

his former employer and plaintiff’s husband, Joel Paavola, on June 4, 2018. Id. ¶¶ 57–60.

         On September 26, 2018, plaintiff sent a demand letter to Hope Village, stating her intent

to file wrongful death, survival, and negligence claims based on its failure to secure Micheli and

to timely notify authorities of his escape. Pls.’ Mot. for Sanctions (“Mot.”) [ECF No. 54] at 2;

Pls.’ Demand Letter (Sept. 26, 2018) [ECF No. 21-1] at 1. Upon receipt of that letter, Hope Village

instituted an oral litigation hold. Ex. B to Mot. (“Interrog. Resps.”) [ECF No. 54] at 3 ¶ 2. CEO

Jeffrey Varone was charged with effectuating the hold and advised Administrative Director Joseph

Wilmer of the hold as well. Id. at 3 ¶ 3. Hope Village then “secured [the] documents [it] believed

to be relevant to the lawsuit.” Id. at 3 ¶ 4. On June 3, 2019, plaintiff filed negligence and negligent

supervision claims against Hope Village. See Compl. [ECF No. 1] ¶¶ 13, 80, 92. Specifically,

she alleged that Hope Village had been negligent in managing, supervising, and securing its

residents, and in training and supervising its employees. 1 Id.

         The Hope Village facility permanently closed on April 30, 2020. Def.’s Opp’n to Mot.

(“Opp’n”) [ECF No. 58] at 7. About a month later, the Court held an initial scheduling conference,

and the parties proceeded to discovery. See Min. Entry (June 9, 2020). In response to plaintiff’s

document requests, Hope Village later informed plaintiff that it could not locate several records

because “[i]n the days leading up to the close of the facility, staff discarded confidential personnel

files, returned portions of resident files to the contracting authority and disposed of documents

generated by staff that remained part of the resident files.” Interrog. Resps. at 3–4 ¶ 5.


         1
           Plaintiff originally sued the United States and the District of Columbia as well. Compl. ¶ 1. On April 29,
2020, the Court dismissed under Rule 12(b)(6) all of plaintiff’s claims against those defendants, as well as plaintiff’s
intentional infliction of emotional distress and breach of contract claims against Hope Village. See Paavola v. United
States, 459 F. Supp. 3d 21, 46 (D.D.C. 2020).


                                                           2
         On February 11, 2021, plaintiff filed a motion seeking sanctions for three categories of lost

evidence: (1) staff records—specifically, “staff quarterly schedules including staff vacancies” from

April 27, 2018 through June 5, 2018, training records, and four employees’ personnel files; (2)

escape and absconsion records from June 2017 through June 2018; and (3) security records—

specifically, “daily population counts for customer agencies[,] . . . security log books[,] and facility

daily count sheets” from April 27, 2018, through June 5, 2018. Mot. at 3–4. Plaintiff requests an

instruction at trial that the jury may infer from Hope Village’s destruction of evidence “that the

evidence was unfavorable to Hope Village.” Id. at 5–7. She also seeks attorneys’ fees and costs

for the work required to subpoena documents from DOC and to bring this motion. Id. at 7–8. The

motion has been fully briefed and is ripe for consideration. 2

                                                Legal Standard

         A district court “has inherent power to sanction abuses of the judicial process, including

discovery abuses.” Mannina v. Dist. of Columbia, 437 F. Supp. 3d 1, 6 (D.D.C. 2020) (citing




         2
            On August 17, 2021, plaintiff moved for leave to file a supplemental memorandum in support of her motion
for sanctions. See Pls.’ Mot. for Leave to File Suppl. Mem. in Supp. of Pls.’ Mot. for Sanctions [ECF No. 91]. The
memorandum states that “depositions led to the discovery of multiple categories of new documents, relevant to
Plaintiffs’ claims, that Defendant destroyed,” see Pls.’ Suppl. Mem. in Supp. of Pls.’ Mot. for Sanctions [ECF No. 91-
1] at 1, and seeks sanctions with respect to those new documents. Because plaintiff’s supplemental memorandum
suffers from the same deficiencies as the instant motion, the Court will deny without prejudice plaintiff’s motion for
leave to file a supplemental memorandum. Plaintiff may include her new allegations in a separate motion that
addresses the concerns identified by the Court in this Memorandum Opinion.

          For its part, without seeking leave of the Court, and before plaintiff had been granted leave to file a
supplemental memorandum, Hope Village filed its own supplemental memorandum on August 30, 2021, responding
to the arguments raised in the supplemental memorandum that plaintiff sought leave to file. See Def.’s Suppl. Mem.
in Supp. of Opp’n to Pls.’ Mot. for Sanctions [ECF No. 94]. Hope Village’s supplemental memorandum also contains
some new information in support of its opposition brief—namely, deposition testimony that Hope Village disposed of
all DOC-related documents in an effort to comply with its contractual obligations with DOC. See id. at 2. Because
this testimony does not affect the Court’s finding that Hope Village was grossly negligent with respect to its
preservation duties in this case, the Court determines that the proper course is to strike Hope Village’s entire
supplemental memorandum from the record. Hope Village will have the opportunity to renew any of its arguments
against plaintiff’s supplemental memorandum if plaintiff files another sanctions motion.



                                                          3
Shepherd v. Am. Broad. Cos., Inc., 62 F.3d 1469, 1474–75 (D.C. Cir. 1995)). 3 “A party that fails

to preserve evidence ‘runs the risk of being justly accused of spoliation’—defined as ‘the

destruction or material alteration of evidence or the failure to preserve property for another’s use

as evidence in pending or reasonably foreseeable litigation’—and find itself the subject of

sanctions.” Zhi Chen v. Dist. of Columbia, 839 F. Supp. 2d 7, 12 (D.D.C. 2011) (quoting

D’Onofrio v. SFX Sports Group, Inc., Civ. A. No. 06-687 (JDB/JMF), 2010 WL 3324964, at *5

& n.5 (D.D.C. Aug. 24, 2010)). A court “‘may impose issue-related sanctions,’ such as an adverse

inference instruction, ‘whenever a preponderance of the evidence establishes that a party’s

misconduct has tainted the evidentiary resolution of [an] issue.’” Id. (quoting Shepherd, 62 F.3d

at 1478); see also Gerlich v. U.S. Dep’t of Just., 711 F.3d 161, 170 (D.C. Cir. 2013) (“This court

has recognized that a negative inference may be justified where the defendant has destroyed

potentially relevant evidence.”). To impose punitive sanctions—such as attorneys’ fees or costs—

the court must find clear and convincing evidence of misconduct. Mannina, 437 F. Supp. 3d at 6

(citing Shepherd, 62 F.3d at 1478).




         3
           Rule 37 also gives courts the authority to impose sanctions in two different situations, neither of which
apply here. Section (b)(2) “authorizes a court to assess a sanction for violation of a discovery order.” Webb v. Dist.
of Columbia, 146 F.3d 964, 971 (D.C. Cir. 1998). Because the documents at issue here were destroyed before
discovery began, the Court agrees with the parties that Rule 37(b)(2) does not control. See Clarke v. WMATA, 904
F. Supp. 2d 11, 20 n.6 (D.D.C. 2011); see also Att’y Gen. of U.S. v. Irish People, Inc., 684 F.2d 928, 951 n.129 (D.C.
Cir. 1982) (“A production order is generally needed to trigger Rule 37(b).”).

         Rule 37(e), in turn, applies when “electronically stored information [“ESI”] that should have been preserved
in the anticipation or conduct of litigation is lost because a party failed to take reasonable steps to preserve it, and it
cannot be restored or replaced through additional discovery.” Fed. R. Civ. P. 37(e). The Advisory Committee Note
to the 2015 Amendment to Rule 37(e) explains that the Rule “authorizes and specifies measures a court may employ
if information that should have been preserved is lost . . . [and] therefore forecloses reliance on inherent authority.”
Fed. R. Civ. P. 37(e) advisory committee’s note to 2015 amendment. Neither party argues that Rule 37(e) governs
here. And although plaintiff broadly notes that Hope Village erased both paper and electronic files when the facility
closed, see Mot. at 5, most of the materials at issue in the motion, such as “personnel files,” “daily count sheets,” and
“security log books,” clearly sound like traditional paper files. Absent any suggestion to the contrary, the Court does
not understand any of the “documents” at issue in this motion to be ESI and thus will not consider sanctions under
Rule 37(e). Instead, the Court will evaluate plaintiff’s motion as if it pertains exclusively to non-ESI.


                                                            4
         When assessing the appropriate sanction, a “court must properly calibrate the scales to

ensure that the gravity of an inherent power sanction corresponds to the misconduct.” Shepherd,

62 F.3d at 1479 (quotation omitted). And “such authority ‘must be exercised with restraint and

discretion,’” Borum v. Brentwood Village, LLC, 332 F.R.D. 38, 44 (D.D.C. 2019) (quoting Young

v. Off. Of U.S. Senate Sergeant at Arms, 217 F.R.D. 61, 65 (D.D.C. 2003)), to “reflect our judicial

system’s strong presumption in favor of adjudications on the merits,” Shepherd, 62 F.3d at 1475.

                                                      Analysis 4

I.       Adverse Inference Sanction

         To award an adverse inference instruction, a court must find that:

                  (1) the party having control over the evidence had an obligation to
                  preserve it when it was destroyed or altered; (2) the destruction or
                  loss was accompanied by a “culpable state of mind”; and (3) the
                  evidence that was destroyed or altered was “relevant” to the claims
                  or defenses of the party that sought the discovery of the spoliated
                  evidence, to the extent that a reasonable factfinder could conclude
                  that the lost evidence would have supported the claims or defense of
                  the party that sought it.

Mazloum v. D.C. Metro. Police Dep’t, 530 F. Supp. 2d 282, 291 (D.D.C. 2008) (quoting

Thompson v. HUD, 219 F.R.D. 93, 101 (D. Md. 2003)); see also Mannina, 437 F. Supp. 3d at 6.

The moving party bears the burden of demonstrating that sanctions are warranted. Borum, 332

F.R.D. at 43. The Court will address each prong of the Mazloum test in turn.




         4
           Courts may award several types of sanctions pursuant to their inherent authority. These include attorneys’
fees and costs, contempt citations, disciplinary sanctions, adverse inference instructions, orders precluding the
admission of evidence, and default judgments. See Shepherd, 62 F.3d at 1475 (citing Gregory P. Joseph, Sanctions:
The Federal Law of Litigation Abuse § 28(A) (2d ed. 1994)). Although this Court has an independent obligation to
determine the most appropriate type of sanction based on the facts presented, see id. at 1479, for the purposes of
assessing the instant motion, which will be denied without prejudice, the Court will evaluate only the specific sanctions
discussed by the parties: an adverse inference instruction and an award of attorneys’ fees and costs.


                                                           5
   A. Duty to Preserve Evidence

       A party “has a duty to preserve ‘what it knows, or reasonably should know, is relevant in

the action, is reasonably calculated to lead to the discovery of admissible evidence, is reasonably

likely to be requested during discovery, and/or is the subject of a pending discovery request.’”

Mannina, 437 F. Supp. 3d at 11 (quoting Mahaffey v. Marriot Int’l, Inc., 898 F. Supp. 2d 54, 60

(D.D.C. 2012)). At this stage of the inquiry, evidence is considered “relevant” if it “bears on the

‘claims or defenses of any party.’” Id. (quoting Zubulake v. UBS Warburg LLC (“Zubulake IV”),

220 F.R.D. 212, 218 (S.D.N.Y. 2003)). Hope Village does not deny that this lawsuit was

foreseeable as early as September 26, 2018, when plaintiff issued her demand letter, or that it

disposed of the specific documents at issue in this motion. Instead, Hope Village contends that it

had no duty to preserve those documents because it had no reason to believe that they were

“relevant” to plaintiff’s case. See Opp’n at 2–8.

       Since the documents in question were destroyed well after plaintiff filed her complaint,

Mot. at 2, the Court will look to the contents of the complaint to assess foreseeability, as Hope

Village concedes is appropriate. See, e.g., Opp’n at 1, 5 (evaluating foreseeability based on

allegations in the complaint); see also Borum, 332 F.R.D. at 45 (“At the very least, the duty [to

preserve evidence] begins no later than the date the lawsuit is filed.”). Based on the complaint,

the Court cannot credit Hope Village’s assertions that it could not have reasonably foreseen that

the records at issue here would be relevant to plaintiff’s claims.

       To begin, the staff records, including staff schedules, training materials, and employee

personnel files, plainly bear upon both plaintiff’s negligence and negligent training claims. See

Compl. ¶¶ 78–97. The staff schedules would not only establish which employees were working

when Micheli absconded, but also reflect the degree to which Hope Village was adequately staffed,




                                                  6
which relates to plaintiff’s allegations that the facility failed “to control access to and egress from

the facility” and to “maintain continuous accountability of all detainees.” See id. ¶¶ 83, 93.

Training records would shed light on plaintiff’s assertions that “Hope Village breached its duties

by not training its employees to manage inmate detention appropriately, to report escapes, and/or

to recapture escaped inmates.” See id. ¶ 92. And personnel files for employees who worked at

Hope Village in the days surrounding Micheli’s escape would reveal the employees’ credentials,

training, and performance, which would inform plaintiff’s negligent supervision and training

claims. See id. Indeed, in her response to Hope Village’s motion to dismiss—filed over nine

months before Hope Village discarded the materials at issue—plaintiff foreshadowed that she

would request many of these very documents, asserting: “[d]iscovery should be permitted to

determine who allowed Mr. Micheli to leave Hope Village, whether this employee had made this

mistake before, or alternatively, whether the employees were appropriately trained on when to

permit a mentally unstable inmate into the community without supervision.” Pls.’ Opp’n to Def.

Hope Village’s Mot. to Dismiss [ECF No. 21] at 17. It is implausible, then, that Hope Village did

not know plaintiff would request such records in discovery.

       Hope Village resists this straightforward analysis, arguing that the requested staff records

are irrelevant because plaintiff “has not alleged that any employee failed to report Micheli’s

absconsion[,] that there has been any history of failure to report absconsions,” or that “Hope

Village was responsible for recapturing residents who escaped or absconded.” Opp’n at 7. Hope

Village also asserts that personnel files would not reveal understaffing problems or any incidents

of employee malfeasance warranting termination, given that “all the employees at issue were still

employed with Hope Village when the facility closed.” Id. at 8.




                                                  7
         Even assuming arguendo that these propositions are true, 5 none affects the outcome here.

Plaintiff’s complaint levies many allegations. Hope Village’s arguments simply focus on some

allegations while ignoring others. A record need not bear on every allegation in the complaint to

qualify as relevant, and the standard for relevance—at this stage—does not hinge on whether a

document would be favorable, or even important, to plaintiff’s case. Hence, the Court finds that

Hope Village had a duty to preserve the requested staff records, including staff schedules, training

materials, and personnel files, because it “reasonably should [have] know[n]” from the complaint

that those materials were “relevant in th[is] action.” See Mannina, 437 F. Supp. 3d at 11 (quoting

Mahaffey, 898 F. Supp. 2d at 60).

         The relevance of the second and third categories of records is clear as well. Escape and

absconsion documents from June 2017 to June 2018 bear upon plaintiff’s allegation that Hope

Village failed “to take appropriate action to remedy serial and continued lapses in oversight and

management of the pretrial detention services it provided.” Compl. ¶ 81(f). While Hope Village

maintains that “the specific circumstances of each escape or abscondence” are nonetheless

“immaterial” to this allegation, see Opp’n at 5, the Court is not persuaded. Records detailing each

incident would undoubtably illuminate Hope Village’s knowledge of security lapses at its facility

and whether Hope Village had taken adequate steps to rectify those issues.

         Finally, population counts, daily count sheets, and security logbooks are relevant to

plaintiff’s allegation that Hope Village failed “to appropriately monitor, supervise, and secure

pretrial detainees” and “to maintain continuous accountability of all detainees.” See Compl. ¶¶



          5
            Hope Village’s proposition that personnel files would not reveal any incidents of employee malfeasance
warranting termination because no employees were, in fact, terminated puts the cart before the horse. Indeed, evidence
that Hope Village had responded inadequately to incidents of malfeasance—such as by not terminating an employee—
might substantiate plaintiff’s claim that Hope Village failed “to take appropriate action to remedy serial and continued
lapses in oversight and management of the pretrial detention services it provided.” See Compl. ¶ 81(f).



                                                           8
81(a), 83(c), 85. Hope Village once again dismisses the relevance of these materials, stating that

plaintiff has not alleged that “inadequate counts led to Micheli’s abscondence or that his absence

from the facility was not discovered.” Opp’n at 3 (citing Compl. ¶¶ 4, 27). But common sense

dictates that records—such as security inspection logs and resident count sheets—documenting

how Hope Village monitored residents in the period surrounding Micheli’s escape bear upon

plaintiff’s allegations that Hope Village was not adequately tracking and securing residents.

        In sum, the Court finds that Hope Village had a duty to preserve all three categories of

records at the time the evidence was discarded.

    B. Culpable State of Mind

        Next the Court must consider whether Hope Village discarded evidence with a “culpable

state of mind.” Mazloum, 530 F. Supp. 2d at 291. Courts in this District have held that “[t]o

justify the issuance of an adverse inference instruction, the spoliation of evidence need not be

‘purposeful’ . . . ; negligent spoliation may suffice.” Chen, 839 F. Supp. 2d at 13; see also Mannina,

437 F. Supp. 3d at 12 (“A party may have a ‘culpable state of mind’ that would support a finding

of potentially sanctionable spoliation even if the party did not act in bad faith or purposefully

destroy records.”). Here, plaintiff asks this Court to find gross negligence based solely on Hope

Village’s failure to institute a written litigation hold. Mot. at 5.

        At the outset, the Court agrees with Hope Village that the absence of a written hold is not

dispositive. See Opp’n at 8. “Parties may determine how best to meet their preservation duties,

based on the scope of the lawsuit and the sources of relevant evidence.” Mannina, 437 F. Supp.

3d at 12–13. So while the failure to issue a written litigation hold “is relevant to the court’s

consideration, . . . it is not per se evidence of sanctionable conduct.” Haynes v. Dart, Civ. A. No.

08 C 4834, 2010 WL 140387, at *4 (N.D. Ill. Jan. 11, 2010) (citation omitted).




                                                   9
        But the problem for Hope Village is that after instituting an oral litigation hold in response

to plaintiff’s demand letter and securing some limited files, it seems to have taken no further steps

to comply with its preservation duties upon receipt of plaintiff’s complaint, and instead engaged

in a large-scale effort to discard files months after the litigation began. For instance, Hope Village

explains that following the demand letter, it “secured documents believed to be relevant to the

lawsuit, including Micheli’s resident file, technical proposals submitted for contract competition,

contracts and amendments thereto, facility certifications, [and] policies and procedures manuals.”

Interrogs. Resps. at 3 ¶¶ 1–4. Hope Village has not identified the precise scope of its oral hold—

providing only this laundry list of secured documents. And perhaps this limited hold was a

reasonable response to the contents of plaintiff’s three-page letter, although the Court harbors some

doubts. Even so, Hope Village has put forward no evidence that it then secured any additional

documents or modified the scope of the oral hold after plaintiff filed her twenty-five page

complaint on June 3, 2019, notwithstanding the heightened specificity of the complaint and the

inclusion of a negligent supervision and training claim that was not identified in the demand letter.

See Pls.’ Demand Letter (Sept. 26, 2018) (stating plaintiff’s intent to file wrongful death, survival,

and negligence claims against Hope Village). And thus, to the extent that Hope Village staff were

operating under any retention policy when they discarded files in April 2020, there is no suggestion

by Hope Village that it was a policy based on plaintiff’s complaint. 6

        This conduct warrants not merely a finding of negligence, but of gross negligence. “Gross

negligence implies an ‘extreme departure from the ordinary standard of care.’” Wager v. Pro, 603

F.2d 1005, 1010 (D.C. Cir. 1979) (quoting W. Prosser, Law of Torts § 8, at 184 (1971)). Courts



        6
          Of course, there would be no problem if the original oral hold did, by chance, align with the scope of the
complaint’s allegations. But as the loss of relevant evidence reveals (and as the very limited list of documents
mentioned by Hope Village suggests, see Interrogs. Resps. at 3 ¶¶ 1–4), the original hold did not.


                                                        10
in this District have found gross negligence where a party failed to take any steps to preserve

certain relevant evidence, or even to consider aspects of the party’s preservation duties well into

the litigation process—as Hope Village has failed to do here. Cf. Chen, 839 F. Supp. 2d at 14

(finding defendant was grossly negligent in destroying evidence where “[t]here [was] no evidence,

and no claim by [defendant], that [defendant’s] counsel or management ever took any steps to

discuss the company’s obligations to preserve evidence with [employees]”); Beck v. Test Masters

Educ. Servs., Civ. A. No. 04-1391 (JDB), 2012 WL 10817176, at *5 (D.D.C. Sept. 25, 2012)

(finding that a “lackluster effort” to comply with preservation duties, which may have included no

effort to preserve certain files, “constitute[d] a conscious disregard of [defendant’s] preservation

obligations that c[ould] fairly be described as gross negligence”); Borum, 332 F.R.D. at 46, 49

(finding defendant’s use of an oral litigation hold for the first two years of the litigation

“completely incongruous to the expected norms that govern a party’s duty to preserve evidence

during litigation” and thus grossly negligent).

         Moreover, the evidence here was not discarded through a routine or automatic process.

Instead, Hope Village organized a specific effort to shred documents and dispose of records while

it was actively engaged in litigating this case. Cf. Vasser v. Shulkin, Civ. A. No.:14-0185 (RC),

2017 WL 5634860, at *6 (D.D.C. Nov. 22, 2017) (destruction of evidence was negligent where

records were destroyed pursuant to defendant’s typical retention schedule). 7 While it may have


         7
            Indeed, there is some indication in the record that Hope Village’s spoilation occurred after the Court issued
its April 29, 2020 decision resolving Hope Village’s motion to dismiss and highlighting some of the allegations in the
complaint to which the discarded evidence directly pertains. See Mem. Op. (Apr. 29, 2020) [ECF No. 38] at 20 (“One
aspect of [Hope Village’s duty of] ‘reasonable care’ is to prevent dangerous detainees from absconding.”); id. at 23
(discussing plaintiff’s allegation that “Hope Village should have been on notice that its employees were incompetent
[and] ill-trained” based on a “history of ‘premature release and/or failed efforts to apprehend detainees’” (quoting
Compl. ¶¶ 13–17)); id. at 24 (discussing plaintiff’s allegation that Hope Village “‘knew of the serial lapses’ at its
facility, ‘but took no steps to prevent repetition of those errors’” (quoting Compl. ¶ 17)). To be sure, the record is not
crystal clear on this point. Hope Village originally attested that the documents were disposed of “after the facility
closed on April 30, 2020.” Req. for Produc. Resps. ¶¶ 17, 22, 51–52, 54. But three months later Hope Village changed
its tune, stating that the documents were discarded “[i]n the days leading up to the close of the facility.” Interrog.


                                                           11
had some legitimate motives for doing so—i.e., to pack up its facility or, in some instances, to

fulfill its contractual obligations—those motives do not justify a complete disregard of its

preservation duties in this case. 8

         A few other facts are troubling to the Court. Hope Village not only discarded multiple

categories of relevant documents months into this litigation, but also appears to have selectively

retained certain files in a manner that contradicts its current narrative of events. For instance,

although Hope Village states that it could not have known that employee files and training records

were relevant to this litigation—a remarkable claim given that plaintiff’s suit challenges Hope

Village’s supervision and training of its employees—Hope Village did save and produce some

employee scheduling records and training files. See Req. for Produc. Resps. ¶¶ 15, 17 (discussing

production of some training materials); Opp’n at 7 (discussing production of some staffing

schedules and training records). Hope Village has offered no explanation for why it kept certain

files but not others. The same concern arises with respect to Hope Village’s treatment of forms

detailing escapes and absconsions. Despite its current position that it could not have foreseen the

relevance of such forms, Hope Village chose to preserve three forms for the requisite time period

while discarding all other similar forms. See Mot. at 4; Opp’n at 5. Although the Court does not

know exactly how many forms were discarded, during the relevant time period Hope Village

reported forty-eight escape and absconsion incidents to DOC (and likely others to additional




Resps. ¶ 5. While the Court lacks sufficient evidence to credit either timeline, the point remains that, well after the
litigation was actively underway, Hope Village discarded materials it knew or should have known were relevant.
          8
            The Court also rejects Hope Village’s contention that it was reasonable to discard employee files “to ensure
that confidential documents, including [social security numbers] and home addresses would not get in the wrong hands
if the closed facility were burglarized.” Opp’n at 7. There are several other steps Hope Village could have taken to
address confidentiality concerns, none of which required destroying evidence. For example, Hope Village might have
redacted copies of documents, moved the documents to a different location, or secured the documents in a locked area.


                                                          12
customer agencies), suggesting the number is quite large. See Mot. at 4; Ex. D to Mot. (“DOC

Production”) [ECF No. 54].

       Perhaps there is some logic to how Hope Village handpicked certain records to save within

the three categories of documents at issue here, but none has been presented to the Court. Instead,

the record suggests that Hope Village was, at best, haphazard in carrying out its litigation hold

and, at worst, inappropriately making judgments about which relevant materials to keep. To be

sure, the record is too sparse at this juncture to support a finding that Hope Village acted in bad

faith. But Hope Village’s sole defense—that it could not have foreseen the relevance of any of

these categories of materials—does give the Court some pause, given that Hope Village decided

to preserve a select number of documents within those very categories.

       In sum, based on “the overwhelming evidence of [Hope Village’s] cavalier attitude toward

its discovery obligations,” the Court finds that Hope Village’s destruction of evidence was grossly

negligent. See Chen, 839 F. Supp. 2d at 14. Accordingly, Hope Village acted with a “culpable

state of mind” sufficient to warrant an adverse inference instruction.

   C. Relevance

       Under the third prong of the Mazloum test, the Court must examine whether the lost

evidence is “relevant” to plaintiff’s claims. Mazloum, 530 F. Supp. 2d at 291. The meaning of

“relevance” at this stage of the inquiry is different than it was under the first prong of Mazloum.

Here, plaintiff must make some showing that the missing “evidence would have been favorable to

[her].” Chen, 839 F. Supp. 2d at 14 (quoting Zubulake v. UBS Warburg LLC (“Zubulake V”),

229 F.R.D. 422, 431 (S.D.N.Y. 2004)). Of course, whether the evidence was “in fact” favorable

“is an issue of fact to be determined by the jury.” Residential Funding Corp. v. DeGeorge Fin.

Corp., 306 F.3d 99, 109 n.4 (2d Cir. 2002). So, “the final element of relevance” only requires the




                                                13
court to decide “whether a reasonable trier of fact could infer that the destroyed . . . evidence would

have been of the nature alleged by the party affected by its destruction.” Bolger v. Dist. of

Columbia, 608 F. Supp. 2d 10, 32 (D.D.C. 2009) (alteration in original) (internal quotation marks

and citation omitted); see also Residential Funding Corp., 306 F.3d at 109 n.4 (“[A] court’s role

in evaluating the ‘relevance’ factor in the adverse inference analysis is limited to insuring that the

party seeking the inference ha[s] adduced enough evidence of the contents of the missing materials

such that a reasonable jury could find in its favor.”).

       As the D.C. Circuit has acknowledged, assessing the relevance of lost evidence is

“unavoidably imperfect” because “in [its] absence . . . a court can only venture guesses . . . as to

what that missing evidence may have revealed.” Gerlich, 711 F.3d at 171 (cleaned up). For this

reason, the moving party need only make “a very slight showing” that the documents would have

been favorable. Shealayno’sun v. McCarthy, No. 18-CV-0746 (APM), 2021 WL 39620, at *8

(D.D.C. Jan. 5, 2021) (quoting Ritchie v. United States, 451 F.3d 1019, 1025 (9th Cir. 2006)). For

example, the movant may demonstrate the favorability of a lost record by “establishing that the

[record] addressed topics, or falls into categories of documents, that would be favorable to [her]

case.” Beck, 2012 WL 10817176, at *6 (citation omitted).

       Here, the Court finds that the relevance standard is satisfied with respect to the second

category documents at issue, the forms detailing escapes and absconsions. These documents—

three of which plaintiff has already obtained—include “narratives describing the events

surrounding each escape or absconsion” from Hope Village. Reply at 3 n.12. Because these

narratives would have demonstrated Hope Village’s knowledge of security weaknesses at its

facility, a reasonable jury could infer that the forms would have been favorable to plaintiff’s case.




                                                  14
       On the other hand, the Court lacks sufficient evidence to find that the first and third

categories of requested evidence would have been favorable to plaintiff. Plaintiff asks this Court

to conclude that the missing staff records would show staff vacancies, inadequate training, and

incidents of malfeasance, and that population counts and security logs would likewise show

various deficiencies around the time of Micheli’s escape. But plaintiff only speculates in this

regard. Indeed, plaintiff’s discussion of the “relevance” prong primarily recaps how the lost

evidence bears upon her claims. See Mot. at 5–6. This conflates the first and third prongs of the

Mazloum test: for sanctions to be awarded, plaintiff must show favorability, not just threshold

relevance. See Turner v. Hudson Transit Lines, Inc., 142 F.R.D. 68, 77 (S.D.N.Y. 1991) (“Where,

as here, there is no extrinsic evidence whatever tending to show that the destroyed evidence would

have been unfavorable to the spoliator, no adverse inference is appropriate.”); Concord Boat Corp.

v. Brunswick Corp., 1997 WL 33352759, at *7 (E.D. Ark. 1997) (“It would simply be

inappropriate to give an adverse inference instruction based upon speculation that deleted e-mails

would be unfavorable to Defendant’s case.”). The favorability showing typically requires at least

some extrinsic evidence, such as deposition or trial testimony or other such documentation, about

the contents of the lost materials. See Beck, 2012 WL 10817176, at *6 (finding third prong

Mazloum satisfied based on declarations by two students that defendant “misled them” via email,

“suggest[ing] that there may have been other such students” who were misled and that relevant

“conversations with those other students would be found in [defendant’s] email archives,” which

were lost); Ashraf-Hassan v. Embassy of France in the United States, 130 F. Supp. 3d 337, 342

(D.D.C. 2015) (discussing how trial testimony that plaintiff failed to complain to her sister about

discrimination would lend support for a finding under Mazloum that plaintiff’s deleted emails to

her sister did not mention discrimination and thus were favorable to defendant).




                                                15
       To be sure, relevance may also “be inferred if the spoliator is shown to have a sufficiently

culpable state of mind . . . on the theory that a culpable spoliator may have something to hide.”

Mahaffey, 898 F. Supp. 2d at 62 (alteration in original) (quoting Chen, 839 F. Supp. 2d at 15). But

although bad faith alone is “sufficient circumstantial evidence from which a reasonable fact finder

could conclude the missing evidence was unfavorable to [the spoliator],” a “showing of gross

negligence in the destruction . . . of evidence” will only support such an inference “in some

circumstances.” See Residential Funding Corp., 306 F.3d at 109. Plaintiff has not asked this Court

to infer unfavorability from Hope Village’s state of mind, nor is such an inference warranted on

the present record. The context of the alleged spoliation—a large-scale effort to discard files at

the time of the facility’s closure—is not indicative of an effort to hide specific evidence from

plaintiff in this lawsuit. And while the Court is troubled by some of Hope Village’s haphazard

and seemingly arbitrary retention decisions, the Court lacks adequate information to infer from

this behavior that Hope Village was destroying unfavorable documents while preserving less

damning evidence.

       In sum, on the current record, the Court finds that a reasonable jury could only infer that

the second category of requested documents—detailing escape and absconsion incidents at Hope

Village—would have been favorable to plaintiff. Even a “very slight showing” regarding the

favorability of the first and third categories of requested documents has not been made. See

Shealayno’sun, 2021 WL 39620, at *8.

   D. Additional Considerations

       Because the “choice of an appropriate sanction is necessarily a highly fact-based

determination based on the course of the discovery process,” Bonds v. Dist. of Columbia, 93 F.3d

801, 804 (D.C. Cir. 1996), and there is a “strong presumption in favor of adjudications on the




                                                16
merits,” Shepherd, 62 F.3d at 1475, an adverse inference instruction may not be appropriate every

time the Mazloum test is satisfied. Rather, when evaluating the propriety of such an instruction, a

court considers “the importance of the evidence involved, the importance of the evidence lost to

the issues at hand, and the availability of other proof enabling the party deprived of the evidence

to make the same point.” More v. Snow, 480 F. Supp. 2d 257, 274 (D.D.C. 2007) (citation

omitted); accord Chen, 839 F. Supp. 2d at 15.

       Although discovery in this case has just closed, when plaintiff filed the instant motion and

the matter was briefed, the process was still very much ongoing; depositions, for instance, had not

begun, and several subpoenas for documents remained outstanding. Hence, even though plaintiff

has satisfied the elements of the Mazloum test with respect to the missing escape and absconsion

forms, the Court finds that awarding an adverse inference instruction would be premature on the

current record. Likewise, even if plaintiff had established the favorability of the other categories

of requested documents, the Court would also decline to determine now whether an instruction

regarding that evidence is proper. A few considerations inform this approach.

       For one, it is difficult for the Court to assess how important many of the missing records

are to plaintiff’s claims. The breadth of plaintiff’s complaint—in terms of Hope Village’s

failures—is substantial, and the Court has not been informed about how discovery may have

narrowed the theories under which plaintiff wishes to proceed. See Am. Compl. ¶¶ 68, 69, 77

(enumerating twenty-six duties of care that Hope Village violated as a basis for negligence and

negligent training claims). Furthermore, with respect to the requested staff records and population

counts, plaintiff has received some materials from Hope Village and DOC. See Req. for Produc.

Resps. ¶ 17; DOC Production. And without an understanding of how the produced materials differ

from the missing ones, the Court cannot evaluate how “important” the latter are to plaintiff’s case.




                                                17
         To be sure, the Court does not accept Hope Village’s argument that plaintiff has now

“abandoned” certain allegations in her complaint simply because plaintiff’s expert did not opine

of those allegations in her report. See Opp’n at 3. That argument lacks both factual and legal

support. 9 But a clearer picture of how plaintiff’s case has developed through discovery, what

theories she continues to pursue, what materials she has received, and what facts Hope Village

does not dispute is necessary to enable the Court to analyze how central the lost evidence is to this

lawsuit. Cf. Clarke v. Wash. Metro. Area Transit Auth., 904 F. Supp. 2d 11, 21 (D.D.C. 2012)

(declining to award sanctions when destroyed evidence merely confirmed a fact that the parties

agreed upon); Gaither, 2013 WL 12320339, at *4 (denying request for adverse inference

instruction without prejudice where plaintiff had “failed to demonstrate that there [was] an absence

of other evidence to support her claims” or to “prove her arguments”).

         Hope Village’s opposition to plaintiff’s motion also suggests that some of the lost evidence

may still be available from other sources. Although Hope Village at times proposes implausible

substitutes for this evidence, 10 the general point has some merit. Cf. Clarke, 904 F. Supp. 2d at 21

(concluding sanctions were unwarranted when destroyed evidence “would have been cumulative

at best”). For instance, Hope Village argues that plaintiff can derive “[c]omparable information”

to that included in the missing security logs “from the SARs report” produced by Hope Village.



         9
           Hope Village argues that plaintiff has not actually been prejudiced by the lost escape and absconsion forms
because plaintiff’s expert report, filed March 1, 2021, evinces that she has abandoned any “pattern or practice” claim.
Opp’n at 3, 11. This argument is unpersuasive. A party’s expert cannot “waive” claims that are properly pled in the
complaint. Moreover, whether Hope Village had a pattern or practice of admitting and failing to properly supervise
residents with concerning mental health evaluations could be relevant to the expert’s conclusions.
         10
            The Court is particularly unpersuaded by Hope Village’s claim that data containing the raw “number of
escapes/absconsions from Hope Village from 2013-2018” is a substitute for the forms that detail “the specific
circumstances of each escape or abscondence” from the facility. See Opp’n at 5–6; see also Reply at 3 (“Aggregate
escape data compiled by Plaintiffs’ pursuit of this information from the D.C. Department of Corrections is not a
substitute for the narratives describing each event, identification of the individuals involved, the admitted system
failures leading to the escape, and the similarity with the circumstances that caused Joel Paavola’s murder.”).



                                                         18
Req. for Produc. Resps. ¶ 21. Hope Village also indicates that missing staff vacancy information

“may be obtained from [DOC].” Id. ¶ 13. Meanwhile, plaintiff has already received some training

and employee records from Hope Village and some population count reports from DOC. And

although it seems unlikely that the escape and absconsion forms are accessible through a third

party, that possibility has not been ruled out by the parties’ briefs. Hence, because the Court lacks

clarity on what specific documents plaintiff was able—or may be able—to obtain either from Hope

Village or other entities through discovery, the Court cannot make a reasoned judgment about “the

availability of other proof enabling [plaintiff] to make the same point.” More, 480 F. Supp. 2d at

275.

       Ultimately, then, the Court does not have sufficient information at this juncture to “properly

calibrate the scales” to ensure that the “sanction corresponds to the misconduct.” Shepherd, 62

F.3d at 1479. However, because “the Court believes that a [more fully] developed record . . . could

potentially provide plaintiff with the support necessary to warrant an adverse inference

instruction—the Court will deny plaintiff[’s] request without prejudice” at this time. Bolger, 608

F. Supp. 2d at 33. Should plaintiff wish to renew her motion, she must make at least a “very slight

showing” as to the “relevance”—i.e., favorability—of the first and third categories of records at

issue. See Shealayno’sun, 2021 WL 39620, at *8. And she must also provide a factual basis for

the Court to discern whether any of the three categories of lost evidence are cumulative of other

materials received in discovery and how important the lost evidence is to the claims she anticipates

advancing at trial.

II.    Costs and Attorneys’ Fees

       Plaintiff also requests “costs and attorneys’ fees associated with seeking and obtaining

documents from DOC to supplement the documents Hope Village destroyed, and with bringing




                                                 19
this motion.” See Mot. at 7–8. Because the Court has not yet awarded plaintiff any relief and the

Court expects that plaintiff will renew (and expand) her request for an adverse inference

instruction, the Court will wait to resolve plaintiff’s request for costs and attorneys’ fees until that

time.

        The Court finds this approach particularly prudent because plaintiff’s reply brief makes no

specific argument about attorneys’ fees or costs, nor does it address Hope Village’s principal

arguments on the issue. See Opp’n at 11 (arguing that “[a] finding of ‘bad faith’ is required to

impose punitive sanctions” and that “reimbursement of attorney’s fees and costs” related to a third-

party subpoena is not warranted where plaintiff issued the subpoena before learning about Hope

Village’s spoilation). Resolving plaintiff’s request now would also be premature because the

Court does not know the scope of plaintiff’s efforts to recover missing records from third parties

or whether Hope Village has made any attempts during discovery to locate the files that it returned

to its customer agencies. See D’Onofrio, 2010 WL 3324964, at *9. Indeed, the Court lacks any

estimation of the fees and costs that plaintiff seeks.

        Hence, plaintiff’s request for costs and attorneys’ fees will likewise be denied without

prejudice at this time.

                                             Conclusion

        In sum, the Court finds that Hope Village was grossly negligent in destroying three

categories of documents that it had a duty to preserve in this litigation: staff records, including

staff vacancy information for the period when Micheli resided at Hope Village, training records,

and personnel files; forms documenting escapes and absconsions from Hope Village in the year

preceding Micheli’s escape; and population counts, daily count sheets, and security logbooks for

the period surrounding his escape. However, because plaintiff has only established to date that the




                                                  20
lost escape and absconsion forms would be favorable to her, and because the Court lacks sufficient

information about the importance of all three categories of records to plaintiff’s case, the Court

will decline to award any adverse inference instruction at this time. Given that the parties are

continuing to litigate spoilation issues in this case and some key issues have been unaddressed by

plaintiff’s brief, the Court will also deny without prejudice plaintiff’s request for attorneys’ fees

and costs. A separate Order will issue on this date.



                                                                                 /s/
                                                                             JOHN D. BATES
                                                                        United States District Judge
Dated: September 4, 2021




                                                 21